Sanders, J.
(dissenting) — Darold Stenson’s conflict with his court-appointed attorney was irreconcilable as both *761parties admitted, yet he was denied substitute counsel. Stenson made a timely, unequivocal request to proceed pro se, yet the trial court denied this request as well. I would reverse Stenson’s conviction and remand for a new trial. By affirming, the majority violates clear federal precedent and invites reversal in federal court when Stenson pursues habeas relief, as he inevitably will.
On July 12, 1994, two days before the jury was impaneled on July 14, Stenson filed "DEFENDANT’S MOTION TO CONTINUE TRIAL, APPOINT NEW COUNSEL, OR, IN THE ALTERNATIVE, ALLOW HIM TO PROCEED PRO SE.” Clerk’s Papers (CP) at 590-92. Said motion stated:
Defendant, Darold R. J. Stenson, moves this court to enter an order continuing the trial of this matter, dismiss his appointed attorneys, . . ., and appoint new counsel, or, in the alternative, allow him to proceed pro se in all further proceedings. This motion is based on the breakdown of the attorney client relationship between defendant and present counsel as defendant will explain on the record in court and the Sixth Amendment .... This motion is not being filed for the purpose of delay and is the first request for new counsel.
CP at 591-92 (emphasis added) (citations omitted).
The trial court considered Stenson’s motion in camera on July 13. Fred Leatherman, Stenson’s lead appointed counsel, began the hearing by describing the conflict:
It is Mr. Neupert’s and my opinion . . . that the guilt phase is not winable and we do not want to do anything during the course of the guilt phase which in our professional judgment would create problems or prejudice Mr. Stenson’s defense in the penalty phase.
Put another way, from the perspective of the lawyers, the only issue in this case is whether Mr. Stenson lives or dies. From the perspective of Mr. Stenson, the only issue that is important to him is whether he is acquitted or not. Because we disagree over that fundamental decision, we have differing ideas about how we should proceed tactically in the guilty phase and that is, in summary, the nature of the conflict.
*762Jury Voir Dire, XVII Record of Proceedings 3118-19 (71 13/94).
Thereafter, Stenson spoke:
Basically my attorneys, after months of refusing to investigate certain things that I thought and my family thought were very important to this case, basically their, I, Mr. Leather-man, I attempted to fire him twice in the past. And each time I did that, I was just kind of poo pooed away and said no, things will be handled.
.... Basically the night before last they came in to see me and they said that unless I agreed to the way they wanted to proceed on the trial that they were going to withdraw and what they wanted to — both their views on the death penalty prohibit them from fighting for me.
And I want to state that I am not guilty of these charges that are against me. And we have many, many, many things to, that will corroborate this. But I was told that because of their views on my, the potential of me receiving the death penalty, that they would not fight for me. They set themselves up as my judge and jury in this matter. And I will not—basically what they wanted to do is pussy foot through the trial and concentrate on getting me a life sentence rather than saving me my life.
I can not do that because I am not guilty of these charges.
RP at 3121-22 (7/13/94).
Leatherman responded, "Your Honor, I believe as lead counsel it is my responsibility to make tactical decisions.” RP at 3122 (7/13/94). He believed the bloodstain evidence presented at the guilt phase would be irrefutable. Leath-erman concluded:
So he is very seriously handicapped. For that reason and my considered judgment I don’t think that—I don’t think—if I had to give a percentage of chances of winning in the guilt phase, I would characterize it as one in a thousand at best. And for that reason tactically I will not do anything that is going to prejudice saving his life in the penalty phase.
*763We do have a strategy for the penalty phase. I won’t go into that. I don’t think it is necessary at this stage. Be we do have a strategy and I, it is my considered judgment that it has very significant chance of succeeding. But I do not want to alienate that jury.
Out of respect for Mr. Stenson and in regard for his feelings in this matter ... I consulted with other members of the defense team and we went and met with him the other evening and laid it out for him.
And Mr. Stenson has consistently proclaimed his innocence from the very first day I met him and continues, as you can see even now, to claim his innocence. And so I think certainly from that perspective he’s understandably upset that we are unwilling and, in fact, are refusing to do certain things during the course of the trial which he believes would be in his best interest and he believes would give him a legitimate shot at a not guilty verdict.
But I respectfully disagree with his judgment. I will not be a party to a strategy that is going to result in his conviction and sentencing to death. I didn’t sign on to this case to watch him commit suicide.
RP at 3124-25 (7/13/94).
Such is the conflict. Leatherman would attempt to save Stenson’s life at the possible expense of allowing a finding of guilt. Stenson would contest guilt at the possible price of his life. The conflict could not be greater: it went to the very soul of the proceeding.
Stenson himself recognized the conflict and brought it clearly to the trial court’s attention:
He also did not sign on to help me win this case. To help me prove my innocence. His sole motivation through all these months has been an attempt to save my life because of his death penalty views. Not because of his desire to fulfill his obligations as an attorney which is to defend his client to his utmost ability.
RP at 3125 (7/13/94). Stenson stated he had two attorneys available who would be able to take the case within a *764short time, although it may be the timetable Stenson gave for their availability was somewhat unrealistic. But clearly Leatherman totally rejected Stenson’s theory of defense. Stenson succinctly summed up the differences:
[W]hat they are trying to do is put themselves in position of judge and jury saying that they have decided this. That is not correct, your Honor. Their views on death penalty should, because they do radically differ from mine. I am in favor of the death penalty in certain cases. Obviously not in mine because I am not guilty.
RP at 3135 (7/13/94).
But the trial court denied Stenson’s motion to proceed pro se, stating it viewed the request as equivocal and untimely. The court also denied the motion to substitute counsel, stating "The decision apparently is rightfully made by the attorney as to whether or not the client’s instructions are reasonable and must be followed or unreasonable and must not be followed . . . .” RP at 3305 (7/14/94). Weighing the issue, the trial court considered: the quality of counsels’ representation up to that point; Stenson’s prior proclivity to substitute counsel; the reasons for the request; the length and stage of the proceedings; and the disruption and delay which might reasonably be expected to follow granting such a motion. It concluded defense counsels’ representation up to that point had been excellent; Stenson had no proclivity to file motions for substitution; the reasons for the request concerned differences in trial strategy; the trial was already under way; and if the motions were granted, the court anticipated a delay of at least 30 days for new counsel to adequately prepare for trial.
After the trial court denied his election to proceed pro se because it was allegedly "equivocal,” Stenson again moved to simply represent himself. But the trial court denied this motion once again.
After the jury was impaneled and trial commenced, Stenson presented a hand-written "petition” requesting *765permission to proceed pro se. There, Stenson repeated many of the claims stated in his oral presentation on the earlier motion and again claimed he had substitute counsel ready to proceed in a relatively short time. But the trial judge denied this motion, claiming it was then untimely.
Finally, Leatherman himself made a motion for leave to withdraw two and a half weeks later. Based on an article which had appeared in the Sequim Gazette he stated he could no longer represent Stenson in view of the Stenson family’s dissatisfaction with the nature of Leatherman’s representation. Leatherman had explicitly advised Sten-son that he, Stenson, should not contact the media. Leath-erman continued:
And I’m very concerned about the nature of the attorney-client relationship.
Right now I don’t feel like I have an attorney-client relationship with Mr. Stenson. I’m extremely frustrated with him to the point of really not wanting to go on with this case. Put a lot of work and effort into this case on his behalf. And to read something like this as this point just, it’s disgusting. Quite frankly, I can’t stand the sight of him.
If the court orders me to continue, your Honor, I will. I have been a trial lawyer now, oh, I guess close to 20 years, but I — the nature of my relationship with Mr. Stenson has been getting worse and worse and worse. To the point now where I don’t think we are even communicating. I’m certainly not communicating with him and he’s not communicating with me and we are heading in different directions on this case.
IX Trial Proceedings, RP at 1501-02 (8/3/94). The trial court denied Leatherman’s motion to withdraw.
ANALYSIS

Substitution of Counsel

While a defendant has no constitutional right to his *766choice of appointed counsel, he does have the right to effective representation by any counsel, and this right may be endangered if the attorney-client relationship is bad enough. United States v. Graham, 91 F.3d 213, 221 (D.C. Cir. 1996), cert. denied, 117 S. Ct. 1003 (1997). "A criminal defendant who is dissatisfied with appointed counsel must show good cause to warrant substitution of counsel, such as a conflict of interest, an irreconcilable conflict, or a complete breakdown in communication between the attorney and the defendant.” Smith v. Lockhart, 923 F.2d 1314, 1320 (8th Cir. 1991). Once a defendant demonstrates good cause, the trial court must appoint different counsel. Id.
A review of the record demonstrates Leatherman and Stenson had an irreconcilable conflict, a fact recognized and repeatedly verbalized by both individuals. This conflict goes much further than the majority’s assertion that the "reason for Stenson’s dissatisfaction was that the defense attorneys were unwilling to accuse Denise Ho-erner of the murders.” Majority at 734. Rather, the difference focused around the fact that Leatherman did not intend to vigorously contest the guilt phase of the trial but rather to focus on saving Stenson’s life in the penalty phase. On the other hand, implication of Denise Hoerner in the murders was merely a part of Stenson’s overall strategy to achieve a not guilty verdict.
The majority asserts Leatherman adequately represented Stenson because Leatherman did an adequate job during the guilt phase. However, the majority forgets the point of inquiry. The inquiry is not whether Leatherman did an adequate job presenting his case, but whether a conflict existed between counsel and the defendant. The record demonstrates Leatherman never tried to present Stenson’s theory of the case to the jury. Whether this theory was viable or not, it was up to Stenson to decide whether Leatherman should attempt to advance it and it was up to the jury, not this court, to decide if the theory was believable.
*767"The client has the ultimate authority to determine the purposes to be served by legal representation, within the limits imposed by law and the lawyer’s professional obligations.” Annotated Model Rules of Professional Conduct 20, Rule 1.2 cmt. (1984). "Courts have long recognized that the Sixth Amendment right to counsel contains a correlative right to representation that is unimpaired by . . . divided loyalties. Counsel must be willing 'to advocate fearlessly and effectively’ on behalf of the client.” Smith, 923 F.2d at 1320 (citations omitted) (quoting United States v. Hurt, 543 F.2d 162, 167-68 (D.C. Cir. 1976)). Leatherman may have intelligently refused to present Stenson’s full claim regarding absence of guilt to the jury; however, such was Stenson’s choice and his Sixth Amendment right to counsel protects his personal right to make that choice. Leatherman recognized the conflict between his desire to prevent the jury from sentencing Stenson to death and Stenson’s desire to vigorously argue his innocence. He appropriately put it on the record and observed the highest standards of the profession when he asked the court to permit his withdrawal from the case. The trial court erred when it denied these motions and substitution.

Motion to Proceed Pro Se

The majority, after lengthy discussion, decides the claimed right to proceed pro se is moot because Stenson did not unequivocally request same, and it was untimely as well. I disagree. Overwhelming authority holds a request to proceed pro se is timely if made before the jury is impaneled.
Faretta v. California, 422 U.S. 806, 807, 95 S. Ct. 2525, 2527, 45 L. Ed. 2d 562 (1975) answered the question whether "a State may constitutionally hale a person into its criminal courts and there force a lawyer upon him, even when he insists that he wants to conduct his own defense.” The Court answered no:
The language and spirit of the Sixth Amendment contemplate that counsel, like the other defense tools guaranteed by *768the Amendment, shall be an aid to a willing defendant—not an organ of the State interposed between an unwilling defendant and his right to defend himself personally. To thrust counsel upon the accused, against his considered wish, thus violates the logic of the Amendment. In such a case, counsel is not an assistant, but a master; and the right to make a defense is stripped of the personal character upon which the Amendment insists. It is true that when a defendant chooses to have a lawyer manage and present his case, law and tradition may allocate to the counsel the power to make binding decisions of trial strategy in many areas. This allocation can only be justified, however, by the defendant’s consent, at the outset, to accept counsel as his representative. An unwanted counsel "represents” the defendant only through a tenuous and unacceptable legal fiction. Unless the accused has acquiesced in such representation, the defense presented is not the defense guaranteed him by the Constitution, for, in a very real sense, it is not his defense.
Id. at 820-21, 95 S. Ct. at 2533-34 (citations omitted).
The Sixth Amendment right to self-representation is demonstrative of "the essential aim of the Amendment . . . to guarantee an effective advocate for each criminal defendant rather than to ensure that a defendant will inexorably be represented by the lawyer whom he prefers.” Wheat v. United States, 486 U.S. 153 159, 108 S. Ct. 1692, 1697, 100 L. Ed. 2d 140 (1988). To facilitate this objective, the courts have placed a series of restrictions on a defendant’s right to proceed pro se and thus "[t]o exercise the right to self-representation ... a criminal defendant must negotiate a number of procedural obstacles.” Adams v. Carroll, 875 F.2d 1441, 1444 (9th Cir. 1989). A criminal defendant’s assertion of his right to proceed pro se therefore "must he knowing and intelligent, timely and not for the purpose of delay, and unequivocal.” Id. at 1442 (citations omitted).

Timely Request

Moore v. Calderon, 108 F.3d 261 (9th Cir. 1997) is directly on point. Moore definitively holds a request to proceed pro se is timely if made prior to the impaneling of the jury and Faretta continues to mandate this result.
*769Moore applied the Antiterrorism and Effective Death Penalty Act of 1996 to habeas procedures in federal court. The 1996 amendments provide a federal court will not grant a writ of habeas corpus on behalf of any person in custody pursuant to the judgment on the merits by a state court unless "the adjudication of the claim . . . resulted in a decision that was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States . . . 28 U.S.C.A. § 2254(d)(1) (1996).
Moore was charged with double murder in state court. Two weeks before trial was set to begin Moore moved to proceed pro se. The trial court denied his request because it believed any delay would interfere with the orderly administration of justice. The jury convicted Moore and sentenced him to death. The California Supreme Court affirmed Moore’s direct appeal and denied eight habeas petitions.
The issue before the Ninth Circuit was whether the trial court’s decision to deny Moore’s request, as well as the California Supreme Court’s affirmation of that decision, was contrary to or involved an unreasonable application of an authoritative decision of the Supreme Court. The court noted first that under previous Ninth Circuit opinions "a request is timely if made before the jury is empaneled, unless it is shown to be a tactic to secure delay.” Moore, 108 F.3d at 264. But the ultimate issue was whether this conclusion was mandated by a decision of the United States Supreme Court. The court answered yes:
The only Supreme Court decision to discuss the timeliness of a request to proceed pro se is the Faretta decision itself. Our first inquiry is thus whether Faretta "clearly established” a rule of law regarding the timeliness of a request. In Faretta, the Court twice described the timing of Faretta’s request to represent himself: it was made "weeks before trial,” 422 U.S. at 835, 95 S. Ct. at 2541, and "well before the date of trial,” id. at 807, 95 S. Ct. at 2527. The Court’s acknowledgment of *770the timing of Faretta’s request was neither a recitation of the background facts of the case nor obiter dictum', instead, it is mentioned not only in the opening paragraphs, but also in the very breadth with which the Court announced its decision. Id. at 835, 95 S. Ct. at 2541. It is properly considered necessary to the Court's decision, and therefore is a holding of the Court. . . As such, it is "clearly established Federal law, as determined by the Supreme Court of the United States."
Moore, 108 F.3d at 265 (second emphasis added). Consequently, the court held denial of Moore’s request abridged his Sixth Amendment right to self-representation.
This holding conclusively demonstrates the Sixth Amendment mandates a defendant’s request to proceed pro se is timely if made before the jury is impaneled and is not a tactic to secure delay. Stenson satisfies the first requirement of the rule. He moved to proceed pro se twice: first, two days before the jury was impaneled; and second, at the end of void dire, but still before the jury was impaneled.
The next question we must answer is whether Stenson made his motion to secure delay. We must keep in mind, though, that a defendant’s assertion of his right to proceed pro se might stall or delay a trial is not dispositive. It is only when the defendant moves to proceed pro se solely to delay may the court deny the motion. "Delay per se is not a sufficient ground for denying a defendant’s constitutional right of self-representation. Any motion to proceed pro se that is made on the morning of trial is likely to cause delay; a defendant may nonetheless have bona fide reasons for not asserting his right until that time, and he may not be deprived of that right absent an affirmative showing of purpose to secure delay.” Fritz v. Spaulding, 682 F.2d 782, 784 (9th Cir. 1982) (citation omitted).
The state may show a defendant makes a request to proceed pro se for purposes of delay in two ways. First, if a defendant accompanies his motion to proceed with a request for a continuance "[this] would be strong evidence of a purpose to delay.” Id. In State v. Breedlove, 79 Wn. *771App. 101, 107, 900 P.2d 586 (1995), the Court of Appeals considered a defendant’s request made shortly before trial and which was accompanied by a motion to continue. The court rejected the State’s contention that one could infer an improper purpose "from the mere fact that the motions were made simultaneously. Such an inference [was] inappropriate because Breedlove did not condition his request to proceed pro se with a demand for a continuance and because the motion for continuance may, just as well, evince his expressed desire to prepare the defense his counsel had allegedly neglected to prepare.” Id. at 109.
"The inquiry, however, does not stop there.” Fritz, 682 F.2d at 784. The Ninth Circuit described what further inquiry the court must accomplish before it may conclude a motion for continuance is dispositive of the defendant’s intent with respect to his request to proceed pro se: "The court must also examine the events preceding the motion, to determine whether they are consistent with a good faith assertion of the Faretta right and whether the defendant could reasonably be expected to have made the motion at an earlier time.” Fritz, 682 F.2d at 784-85.
Stenson filed his initial request to proceed pro se unaccompanied by a motion for continuance. He did, however, request a continuance with respect to his motion for substitution of counsel. See RP at 3133 (7/13/94).
It cannot be said Stenson made his motion to proceed pro se for purposes of delay as it was unaccompanied by a motion for continuance. While his subsequent requests for substitution of counsel were accompanied by motions to continue, it is also obvious that Stenson did not request said continuances to disrupt his trial but to allow any newly appointed counsel to become familiar with his case. As noted above, he had legitimate and considerable, disagreements with Leatherman that led to his extreme position of requesting a new lawyer or proceeding by himself.
Such is not the situation in Hamilton (cited by the majority at 741). There, the Eighth Circuit considered defend*772ant’s request to proceed pro se untimely, although it was made three months before trial, because the defendant made his request in order to prepare his defense despite several months of trial preparation and a vague equivocation accompanied his request. Hamilton v. Groose, 28 F.3d 859, 862 (8th Cir. 1994). Moreover, Hamilton is inconsistent with the majority of cases which hold a request is timely if made prior to the jury’s being impaneled. Even if we were to follow Hamilton, Stenson’s request was far more reasonable than Hamilton’s. Stenson clearly realized before trial his attorney had an agenda radically different from his own. Accordingly, Stenson made a timely and legitimate motion to proceed pro se.

Unequivocal Request

As noted above, the majority did not reach the issue of whether Stenson’s request was timely because it found his request was equivocal. The record shows Stenson made a conditional but unequivocal request to proceed pro se. The majority hopelessly confuses the two concepts and thus decides the issue wrongly.
The majority relies heavily on Hamilton, but, as noted above, there are serious differences between that case and this. In Hamilton, the defendant had one public defender dismissed. He then moved to have another counsel appointed or to proceed pro se. The court, after receiving Hamilton’s request, engaged the defendant in the following discussion:
The Court: All right. Let me ask you, how serious are you about wanting to represent yourself?
Hamilton: I am, not very serious about wanting to represent myself, but I will do that instead of having—with all respect to Mr. Childress—instead of having his assistance. I would rather represent myself.
Hamilton, 28 F.3d at 861 (quoting Transcript on Appeal) (emphasis added). Hamilton also stated during the same colloquy that "I am not asking to proceed pro se totally.” Id.
*773Stenson evidenced no such equivocation here. He was clear and forceful: if he could not substitute another attorney for Leatherman, he wanted to try his own case. This was not the situation in Hamilton where Hamilton merely "wanted [ ] yet another public defender, rather than [ ] represent himself.” Hamilton, 28 F.3d at 862.
Adams v. Carroll is dispositive. There, the Ninth Circuit examined whether "a request to proceed without counsel [is] unequivocal where the defendant consistently wishes to invoke the right only as an alternative to the appointment of a particular defense attorney.” Adams, 875 F.2d at 1442. The United States Court of Appeals held it is not equivocal. There the court appointed public defender Carroll to represent Adams. Citing a lack of trust and communication with Carroll, Adams requested the court appointment of another attorney, and stated that if he could not have another lawyer, " T will have to go pro per.’ ” Id. The court permitted Adams to represent himself but denied his request for a new attorney. After six weeks of representing himself in pretrial motions, Adams again requested appointment of counsel other than Carroll, and the trial court denied said motion. Three weeks later, Adams requested appointment of co-counsel and the request was denied. Thereafter in January 1994, Adams moved for appointment of new counsel once again, and this time the trial judge granted his motion and reappointed the Public Defender’s office. Id. Notwithstanding Adams’ continuing objection to Carroll and the fact that he had brought a malpractice suit against Carroll, the Public Defender’s office reassigned Carroll to Adams’ case. Id. at 1443.
At four subsequent hearings Adams asked to represent himself, each time making it clear that although he did not consider himself competent to proceed without counsel, he would rather proceed pro se than continue with Carroll. The trial judge denied each request based on Adams’ admission of incompetence and allowed the case to go to trial with Carroll as defense counsel. Adams, 875 *774F.2d at 1443. Not surprisingly, the jury convicted Adams, who appealed through the state court system and then to the Ninth Circuit.
The U.S. Court of Appeals began by noting the reasons why courts require an unequivocal request to proceed pro se.
First, [the requirement] acts as a backstop for the defendant’s right to counsel, by ensuring that the defendant does not inadvertently waive that right through occasional musings on the benefits of self-representation. Because a defendant normally gives up more than he gains when he elects self-representation, we must be reasonably certain that he in fact wishes to represent himself.
The requirement that a request for self-representation be unequivocal also serves an institutional purpose: It prevents a defendant from taking advantage of the mutual exclusivity of the rights to counsel and self-representation. A defendant who vacillates at trial between wishing to he represented by counsel and wishing to represent himself could place the trial court in a difficult position: If the court appoints counsel, the defendant could, on appeal, rely on his intermittent requests for self-representation in arguing that he had been denied the right to represent himself; if the court permits self-representation, the defendant could claim he had been denied the right to counsel.
Adams, 875 F.2d at 1444. (Citations omitted.)
The court observed Adams made his preference known from the start; that is, if he could not get other counsel appointed he wished to represent himself.
Although his two self-representation requests were sandwiched around a request for counsel, this was not evidence of vacillation. To the contrary, each of these requests stemmed from one consistent position .... While his requests no doubt were conditional, they were not equivocal.
Adams, 875 F.2d at 1444-45. The court continued:
This conclusion is reinforced when tested against the purposes underlying the unequivocality requirement. Adams *775was not seeking to waive his right to counsel in a thoughtless manner; the trial court engaged him in extensive discussion regarding the difficulties of proceeding in pro per. Adams nevertheless persisted, choosing to fend for himself rather than rely on counsel whom he mistrusted. Nor was his request a momentary caprice or the result of thinking out loud; he made the same request over and over again, at nearly every opportunity. Had the request been granted, an appeal based on the denial of the assistance of counsel would have been frivolous, in light of the earnestness and frequency of his requests to represent himself. None of the purposes served by the requirement would be furthered by treating a conditional request for self-representation as equivocal.
Adams . . . took one position and stuck to it: If the court would not order substitute counsel, he wished to represent himself. The sixth amendment, as interpreted in Faretta, required the trial court to honor this request.
Adams, 875 F.2d at 1444-45.
If we apply these considerations to this case, the record clearly shows Stenson’s request was thoughtful, sustained, repeated and legitimate. The trial court engaged Stenson in a lengthy discussion about his wishes. Stenson was not thinking out loud or volunteering vague, capricious mumblings about wanting to represent himself. His request was clear: he wished to represent himself rather than rely upon counsel he mistrusted. As in Adams, had the court granted his request, an appeal on the basis of denial of assistance of counsel would have been frivolous. Denial of Stenson’s request served no legitimate purpose.
Most disturbing about the majority’s rejection of Sten-son’s claim is the fact the majority cites nothing in the record upon which it could conceivably be argued Stenson equivocated in his request. The majority merely notes Stenson did not refute the trial court’s conclusion he did not really wish to proceed without counsel, as if the trial court’s conclusion stands as evidence of Stenson’s state of mind. While Stenson’s main objective in his motions was *776to remove Leatherman from his case, his desire in the event his motion for substitution was denied was clear: he wished to represent himself. A conditional request is not an equivocal one. The majority’s decision, therefore, stands as the triumph of form over substance.
The denial of the right to self-representation is not amenable to a harmless error analysis: "The right is either respected or denied; its deprivation cannot be harmless.” McKaskle v. Wiggins, 465 U.S. 168, 177 n.8, 104 S. Ct. 944, 950 n.8, 79 L. Ed. 2d 122 (1984).
CONCLUSION
I would reverse Stenson’s conviction and remand for a new trial without consideration of other issues.
Reconsideration denied October 6, 1997.